Exhibit 10.19

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Rockwater Energy
Solutions, Inc. (the “Company”), and David J. Nightingale (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Executive on the terms and conditions,
and for the consideration, hereinafter set forth and Executive desires to be
employed by the Company on such terms and conditions and for such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

ARTICLE I

DEFINITIONS

In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:

1.1“Acquiring Person” shall mean any individual, entity or group (within the
meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) other than the
Initial Stockholders.

1.2“Board” shall mean the Board of Directors of the Company.

1.3“Cause” shall mean a determination by the Company that Executive (a) has
engaged in gross negligence or willful misconduct in the performance of
Executive’s duties with respect to the Company or any of its affiliates, (b) has
materially breached any material provision of this Agreement or any written
agreement or corporate policy or code of conduct established by the Company or
any of its affiliates, (c) has willfully engaged in conduct that is materially
injurious to the Company or any of its affiliates, or (d) has been convicted of,
pleaded no contest to or received adjudicated probation or deferred adjudication
in connection with a felony involving fraud, dishonesty or moral turpitude (or a
crime of similar import in a foreign jurisdiction).

1.4“Change in Control” shall mean, as applicable:

(a)Prior to the common stock of the Company becoming Public Stock (including any
transaction pursuant to which the common stock of the Company first becomes
Public Stock), a “Change in Control” of the Company shall mean, in one
transaction or a series of related transactions, (A) a Corporate Transaction or
a sale of capital stock of the Company by stockholders of the Company (other
than in connection with an Initial Public Offering) with the result immediately
after such Corporate Transaction or sale that a single Acquiring Person,
together with its affiliates, owns, directly or indirectly, either a greater
number of shares of common stock of the Company (calculated on a fully-diluted
basis assuming that all shares of capital stock of the Company that are
convertible into common stock of the Company at the then applicable conversion



--------------------------------------------------------------------------------

 



ratio are so converted) than the Initial Stockholders then own or, in the
context of a Corporate Transaction in which the Company is not the surviving
entity, more voting stock generally entitled to elect directors of such
surviving entity (or in the case of a triangular merger, of the parent entity of
such surviving entity) than the Initial Stockholders then own, or (B) the
Company sells, leases or exchanges all or substantially all of its assets to any
Acquiring Person or the dissolution or liquidation of the Company other than, in
either case, pursuant to a transaction that complies with clause (b)(iii)(1) of
this definition.

(b)After the common stock of the Company becomes Public Stock, a “Change in
Control” of the Company shall mean:

(i)The acquisition by any Acquiring Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
or more of either (1) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (2) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i) any acquisition by
any Acquiring Person pursuant to a transaction which complies with clause
(b)(iii)(1) of this definition shall not constitute a Change in Control; or

(ii)Individuals, who, immediately following the time when the common stock of
the Company becomes Public Stock, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the time when the
common stock of the Company becomes Public Stock whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered for purposes of this definition as though such individual was a
member of the Incumbent Board, but excluding, for these purposes, any such
individual whose initial assumption of office as a director occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of an Acquiring Person other than the Board; or

(iii)The consummation of a Corporate Transaction unless, following such
Corporate Transaction, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction beneficially own, directly or indirectly, more
than fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the Company (if it be the ultimate parent entity following such Corporate
Transaction) or the corporation resulting from such Corporate Transaction (or
the ultimate parent entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries), and (2) at least a majority of the members of
the board of directors of the ultimate parent entity resulting from such
Corporate Transaction were members of the Board at the time of the

2

--------------------------------------------------------------------------------

 



execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction.  For purposes of the foregoing sentence, only (A)
shares of common stock and voting securities of the Company, assuming the
Company is the ultimate parent entity following such Corporate Transaction, held
by a beneficial owner immediately prior to such Corporate Transaction and any
additional shares of common stock and voting securities of the Company issuable
to such beneficial owner in connection with such Corporate Transaction in
respect of the shares of common stock and voting securities of the Company held
by such beneficial owner immediately prior to such Corporate Transaction, or (B)
shares of common stock and voting securities of the ultimate parent entity
following such Corporate Transaction, assuming the Company is not the ultimate
parent entity following such Corporate Transaction, issuable to a beneficial
owner in respect of the shares of common stock and voting securities of the
Company held by such beneficial owner immediately prior to such Corporate
Transaction, in either case shall be included in determining whether or not the
fifty percent (50%) ownership test in this subsection (iii) has been satisfied.

1.5“Code” shall mean the Internal Revenue Code of 1986, as amended.

1.6“Corporate Transaction” shall mean a reorganization, merger or consolidation
of the Company, any of its subsidiaries or sale, lease or other disposition of
all or substantially all of the assets of the Company and its subsidiaries,
taken as a whole (other than to an entity wholly owned, directly or indirectly,
by the Company) or the liquidation or dissolution of the Company.

1.7“Date of Termination” shall mean the date Executive’s employment with the
Company is considered to have terminated pursuant to Section ‎0.

1.8“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.9“Good Reason” shall mean the occurrence of any of the following events: 

(a)a material diminution in Executive’s Base Salary, other than as part of one
or more decreases that shall not exceed, in the aggregate, more than 10%  of
Executive’s Base Salary as in effect on the Effective Date and that are applied
similarly to all of the Company’s executive officers; or

(b)Executive ceases to be a Senior Vice President of the Company; or

(c)the involuntary relocation of the geographic location of Executive’s
principal place of employment by more than 50 miles from the location of
Executive’s principal place of employment as of the Effective Date.

Notwithstanding the foregoing provisions of this Section ‎0 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following requirements are satisfied: (i) the condition described in
Section ‎0, (b) or ‎0 giving rise to Executive’s termination of employment must
have arisen without Executive’s consent; (ii) Executive must provide written
notice to the Company of such condition in accordance with Section ‎0 within 45
days of the initial existence of the condition; (iii) the condition specified in
such notice must remain uncorrected for 30 days after

3

--------------------------------------------------------------------------------

 



receipt of such notice by the Company; and (iv) the date of Executive’s
termination of employment must occur within 135 days after the initial existence
of the condition specified in such notice.

1.10“Initial Public Offering” shall mean the initial underwritten public
offering and sale of common stock of the Company on a firm commitment basis
after which the common stock of the Company is listed for trading on a national
securities exchange registered under section 6(a) of the Exchange Act.

1.11“Initial Stockholders” shall mean the stockholders of the Company as of the
date of the Stockholders Agreement and their respective affiliates and Persons
who are permitted transferees in accordance with the terms of the Stockholders
Agreement.

1.12“Notice of Termination” shall mean a written notice delivered to the other
party indicating the specific termination provision in this Agreement relied
upon for termination of Executive’s employment and the intended Date of
Termination and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.

1.13“Person” shall mean any natural person, limited liability company,
corporation, limited partnership, general partnership, joint stock company,
joint venture, association, company, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, and any
government or agency or political subdivision thereof.

1.14“Public Stock”  shall mean shares of capital stock (including depositary
receipts or depositary shares related to common stock or similar ordinary
shares) of any Person that are registered under section 12 of the Exchange Act
and listed for trading on a national securities exchange registered under
section 6(a) of the Exchange Act.

1.15“Section 409A Payment Date” shall mean the earlier of (a) the date of
Executive’s death or (b) the date that is six months after the date of
termination of Executive’s employment with the Company.

1.16“Severance Multiple” shall mean two; provided, however, that the Severance
Multiple shall mean three if Executive’s employment hereunder shall terminate on
or within two years after the occurrence of a Change in Control.

1.17“Stockholders Agreement” shall mean that certain Stockholders Agreement
dated as of June 1, 2011, among the Company and certain of its stockholders, as
the same may be amended or restated from time to time.

ARTICLE II

EMPLOYMENT AND DUTIES

2.1Employment; Effective Date.  The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, pursuant to the terms of this
Agreement beginning as of April 23, 2012 (the “Effective Date”) and continuing
for the period of time set forth in ‎0 of this Agreement, subject to the terms
and conditions of this Agreement.    



4

--------------------------------------------------------------------------------

 



2.2Positions.  From and after the Effective Date, the Company shall employ
Executive in the positions of Senior Vice President-Fluids Management of the
Company or in such other position or positions as the parties mutually may
agree.    Employee shall initially report to the Chief Executive Officer (“CEO”)
of the Company, or such other executive officer of the Company as may be
designated by the CEO from time to time. 

2.3Duties and Services.  Executive agrees to serve in the position(s) referred
to in Section ‎0 and to perform diligently and to the best of Executive’s
abilities the duties and services appertaining to such position(s), as well as
such additional duties and services appropriate to such position(s) which the
parties mutually may agree upon from time to time.

2.4Other Interests.  Executive agrees, during the period of Executive’s
employment by the Company, to devote substantially all of Executive’s business
time, energy and best efforts to the business and affairs of the Company and its
affiliates.  Notwithstanding the foregoing, the parties acknowledge and agree
that Executive may (a) engage in and manage Executive’s passive personal
investments, (b) engage in charitable and civic activities, (c) serve on the
board of directors of up to two public companies and  (d) serve on the board of
directors or similar governing body of those entities set forth on Appendix
A hereto and any other entity otherwise approved by the Board (or a  committee
thereof); provided, however, that such activities set forth in Section 2.4(a),
(b), (c) and (d)  shall be permitted so long as such activities do not conflict
with the business and affairs of the Company or interfere with Executive’s
performance of Executive’s duties hereunder.

2.5Duty of Loyalty.  Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to act in the best interests
of the Company and to do no act that would injure the business, interests, or
reputation of the Company or any of its affiliates. In keeping with these
duties, Executive shall make full disclosure to the Company of all business
opportunities pertaining to the Company’s business and shall not appropriate for
Executive’s own benefit business opportunities concerning the subject matter of
the fiduciary relationship.

ARTICLE III

TERM AND TERMINATION OF EMPLOYMENT 

3.1Term.  Unless sooner terminated pursuant to other provisions hereof, the
Company agrees to employ Executive for the period beginning on the Effective
Date and ending on the second anniversary of the Effective Date (the “Initial
Expiration Date”); provided, however, that beginning on the Initial Expiration
Date, and on each anniversary of the Initial Expiration Date thereafter, if
Executive’s employment under this Agreement has not been terminated pursuant to
Sections ‎0 or ‎0, then said term of employment shall automatically be extended
for an additional one-year period unless on or before the date that is 60 days
prior to the first day of any such extension period either party gives written
notice to the other that no such automatic extension shall occur, in which case
the term of employment shall terminate as of the Initial Expiration Date or the
anniversary of the Initial Expiration Date immediately following the giving of
such notice, as applicable.



5

--------------------------------------------------------------------------------

 



3.2Company’s Right to Terminate.  Notwithstanding the provisions of Section ‎0,
the Company may terminate Executive’s employment under this Agreement at any
time for any of the following reasons by providing Executive with a Notice of
Termination: 

(a)upon Executive being unable to perform Executive’s duties or fulfill
Executive’s obligations under this Agreement by reason of any physical or mental
impairment for a continuous period of not less than six months as determined by
the Company and certified in writing by a competent medical physician selected
by the Company; or

(b)Executive’s death; or

(c)for Cause; or

(d)for any other reason whatsoever or for no reason at all, in the sole
discretion of the Company.

3.3Executive’s Right to Terminate.  Notwithstanding the provisions of
Section ‎0, Executive shall have the right to terminate Executive’s employment
under this Agreement for Good Reason or for any other reason whatsoever or for
no reason at all, in the sole discretion of Executive, by providing the Company
with a Notice of Termination.  In the case of a termination of employment by
Executive pursuant to this Section ‎0, the Date of Termination specified in the
Notice of Termination shall not be less than 15 nor more than 60 days from the
date such Notice of Termination is given, and the Company may require a Date of
Termination earlier than that specified in the Notice of Termination (and, if
such earlier Date of Termination is so required, then (a) it shall not change
the basis for Executive’s termination nor be construed or interpreted as a
termination of employment pursuant to Section ‎0 or Section ‎0, (b) Executive
shall receive his Base Salary through the Date of Termination that was specified
by Executive in the Notice of Termination (the “Specified Date of Termination”),
(c) any bonus that would have been payable to Executive pursuant to Section
7.1(a)(vi) or Section 7.1(b)(iii)(A)  if Executive had continued in the
employment of the Company through the Specified Date of Termination shall be
paid and, in the case of the bonus described in Section 7.1(b)(iii)(A), prorated
as provided in such Sections but determined as if Executive had continued in the
employment of the Company through the Specified Date of Termination, and (d) the
Company shall cause all stock options and other equity-based incentive awards,
if any, awarded to Executive by the Company that become vested based solely on
continued employment to have at least the same vesting status as of the Date of
Termination as Executive would have achieved under the terms of such awards had
Executive remained continuously employed by the Company until the Specified Date
of Termination).

3.4Deemed Resignations.  Unless otherwise agreed to in writing by the Company
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute (a) an automatic
resignation of Executive as an officer of the Company and each affiliate of the
Company and (b) an automatic resignation of Executive from the Board (if
applicable), from the board of directors of any affiliate of the Company and
from the board of directors or similar governing body of any corporation,
limited liability entity or other entity in which the Company or any affiliate
holds an equity interest and with respect to which

6

--------------------------------------------------------------------------------

 



board or similar governing body Executive serves as the Company’s or such
affiliate’s designee or other representative.

3.5Meaning of Termination of Employment.  For all purposes of this Agreement,
Executive shall be considered to have terminated employment with the Company
when Executive incurs a “separation from service” with the Company within the
meaning of section 409A(a)(2)(A)(i) of the Code and applicable administrative
guidance issued thereunder; provided, however, that whether such a separation
from service has occurred shall be determined based upon a reasonably
anticipated permanent reduction in the level of bona fide services to be
performed to no more than 49% of the average level of bona fide services
provided in the immediately preceding 36 months.

ARTICLE IV

COMPENSATION AND BENEFITS 

4.1Base Salary.  During the term of this Agreement, Executive shall receive a
minimum, annualized base salary of $275,000 (the “Base Salary”). Executive’s
annualized base salary shall be reviewed at least annually by the Company after
it goes public (it is not anticipated that there would be increases prior to
that time) and, in the sole discretion of the Company, such annualized base
salary may be increased (but not decreased) effective as of any date determined
by the Company; provided, however, the Company may decrease Executive’s Base
Salary at any time and from time to time so long as such decreases do not
exceed, in the aggregate, more than 10%  of Executive’s Base Salary as in effect
on the Effective Date and such decreases are part of similar reductions
applicable to all of the Company’s executive officers.  Executive’s Base Salary
shall be paid in substantially equal installments in accordance with the
Company’s standard policy regarding payment of compensation to executives but no
less frequently than monthly.

4.2Bonuses.   For calendar year 2012, Executive shall receive such annual cash
incentive bonus as may be determined by the Board in its reasonable discretion;
provided, however, that (a) the target (expected value) amount of Executive’s
2012 annual incentive bonus shall be 60% of Executive’s Base Salary, and (b)
Executive’s annual incentive bonus for 2012 may range between 0% and 90% of
Executive’s Base Salary, depending on Executive’s performance for calendar year
2012; provided however, that such annual incentive bonus for 2012 shall be
prorated based upon the number of days that Executive was employed by the
Company in 2012.  For calendar years after 2012,  Executive shall be eligible to
participate in the Company’s annual cash incentive bonus program which will
provide for a potential annual, calendar-year bonus (the “Annual Bonus”) based
on criteria determined in the reasonable discretion of the Board at or near the
beginning of each such year; provided, however, that it is expected (subject to
and contingent upon Board approval each year at the time such criteria are
determined by the Board) that (a) the target (expected value) amount of
Executive’s annual incentive bonus for each such calendar year shall be 60% of
Executive’s Base Salary earned for such calendar year, and (b) Executive’s
annual incentive bonus for each such calendar year will have an entry and
maximum range, depending on achievement of entry, target and stretch goals, with
zero to be earned if performance falls below entry goals, target (expected
value) to be earned if target performance is achieved, maximum to be earned if
performance meets or exceeds stretch goals, and pro-rated amounts earned if
performance falls between entry, target and maximum goals.  The metrics to be
used to calculate the actual target annual incentive bonus and range of annual
incentive bonus opportunity shall be determined

7

--------------------------------------------------------------------------------

 



in the reasonable discretion of the Board at or near the beginning of the
calendar year for each year after 2012.    The Company shall pay each Annual
Bonus, if any, with respect to a calendar year (the “Bonus Year”) on or before
March 15 of the year following the Bonus Year; provided, however, that if
audited financial statements for the Company for the Bonus Year are not
completed on or before March 5 of the year following the Bonus Year, then the
Annual Bonus, if any, for the Bonus Year shall be paid within 10 days after the
completion of such audited financial statements but in no event shall any such
Annual Bonus be paid after June 30 of the year following the Bonus Year.  Except
as otherwise provided in Section 7.1, Executive will be entitled to receive
payment of an Annual Bonus for a Bonus Year only if Executive is employed by the
Company on December 31 of such Bonus Year. 

4.3Other Benefits.  During Executive’s employment hereunder, Executive shall be
eligible to participate in all benefit plans and programs of the Company,
including improvements or modifications of the same, which are now, or may
hereafter be, available to other senior executives of the Company.  The Company
shall not, however, by reason of this Section 4.3, be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such benefit
plan or program, so long as such changes are similarly applicable to other
senior executives generally. 

4.4Expenses.  The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive in performing services hereunder, including all
expenses of travel and living expenses while away from home on business or at
the request of and in the service of the Company; provided, in each case, that
such expenses are incurred and accounted for in accordance with the policies and
procedures established by the Company.  Any such reimbursement of expenses shall
be made by the Company upon or as soon as practicable following receipt of
supporting documentation reasonably satisfactory to the Company (but in any
event not later than the close of Executive’s taxable year following the taxable
year in which the expense is incurred by Executive); provided, however, that,
upon Executive’s termination of employment with the Company, in no event shall
any additional reimbursement be made prior to the Section 409A Payment Date to
the extent such payment delay is required under section 409A(a)(2)(B)(i) of the
Code.  In no event shall any reimbursement be made to Executive for such fees
and expenses after the later of (a) the first anniversary of the date of
Executive’s death or (b) the date that is five years after the date of
Executive’s termination of employment with the Company (other than by reason of
Executive’s death).

4.5Vacation and Sick Leave.   During Executive’s employment hereunder, Executive
shall be entitled to (a) sick leave in accordance with the Company’s policies
applicable to its senior executives and (b) four weeks paid vacation each
calendar year (none of which may be carried forward to a succeeding year).

4.6Offices.  Subject to Articles ‎0,  ‎0, and ‎0 hereof, Executive agrees to
serve without additional compensation, if elected or appointed thereto, as a
director of any of the Company’s affiliates and as a member of any committees of
the board of directors of any such entities, and in one or more executive
positions of any of the Company’s affiliates.



8

--------------------------------------------------------------------------------

 



ARTICLE V

PROTECTION OF INFORMATION 

5.1Disclosure to and Property of the Company.  For purposes of this ‎0, the term
“the Company” shall include the Company and any of its affiliates, and any
reference to “employment” or similar terms shall include a director and/or
consulting relationship. All information, trade secrets, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed, disclosed to or
acquired by Executive, individually or in conjunction with others, during the
period of Executive’s employment by the Company (whether during business hours
or otherwise and whether on the Company’s premises or otherwise) that relate to
the Company’s or any of its affiliates’ businesses, trade secrets, products or
services (including, without limitation, all such information relating to
corporate opportunities, strategies, business plans, product specifications,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or production, marketing and
merchandising techniques, prospective names and marks) and all writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression
(collectively, “Confidential Information”) shall be disclosed to the Company and
Executive acknowledges and agrees that Executive shall have no right, title,
interest or claim to any Confidential Information.  Moreover, all documents,
videotapes, written presentations, brochures, drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, E‑mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models and all other writings or materials of any type
embodying any of such information, ideas, concepts, improvements, discoveries,
inventions and other similar forms of expression (collectively, “Work Product”)
are and shall be the sole and exclusive property of the Company (or its
affiliates).  Executive agrees to perform all actions reasonably requested by
the Company or its affiliates to establish and confirm such exclusive
ownership.  Upon termination of Executive’s employment with the Company, for any
reason, Executive promptly shall deliver such Confidential Information and Work
Product, and all copies thereof, to the Company.  Notwithstanding the preceding
provisions of this Section 5.1, the term “Confidential Information” shall not
include any information, ideas, concepts, improvements, discoveries, inventions
and other similar forms of expression that (a) are generally known or available
to the public other than as a result of a disclosure by Executive or anyone to
whom Executive transmits such information, ideas, concepts, improvements,
discoveries, inventions or other similar forms of expression, (b) were known by
Executive prior to February 9, 2012, or (c) become known to Executive after the
Date of Termination from a source who is not bound by a confidentiality
agreement or other obligation of secrecy with the Company with respect to such
matters.

5.2Disclosure to Executive.  The Company shall disclose to Executive and place
Executive in a position to have access to or develop Confidential Information
and Work Product of the Company (or its affiliates); and shall entrust Executive
with business opportunities of the Company (or its affiliates); and shall place
Executive in a position to develop business good will on behalf of the Company
(or its affiliates).



9

--------------------------------------------------------------------------------

 



5.3No Unauthorized Use or Disclosure.  Subject to the provisions of Section 5.5,
Executive agrees to preserve and protect the confidentiality of all Confidential
Information and Work Product of the Company and its affiliates.  Executive
agrees that Executive will not, at any time during or after Executive’s
employment with the Company, make any unauthorized disclosure of, and Executive
shall not remove from the Company premises, Confidential Information or Work
Product of the Company or its affiliates, or make any use thereof, except, in
each case, in the carrying out of Executive’s responsibilities hereunder.
Subject to the provisions of Section 5.5, Executive shall use all reasonable
efforts to cause all persons or entities to whom any Confidential Information
shall be disclosed by Executive hereunder to preserve and protect the
confidentiality of such Confidential Information.  Executive shall have no
obligation hereunder to keep confidential any Confidential Information if and to
the extent disclosure thereof is specifically required by law; provided,
however, that in the event disclosure is required by applicable law, Executive
shall provide the Company with prompt notice of such requirement prior to making
any such disclosure, so that the Company may seek an appropriate protective
order.  At the request of the Company at any time, Executive agrees to deliver
to the Company all Confidential Information that Executive may possess or
control. Executive agrees that all Confidential Information of the Company
(whether now or hereafter existing) conceived, discovered or made by Executive
during the period of Executive’s employment by the Company exclusively belongs
to the Company (and not to Executive), and upon request by the Company for
specified Confidential Information, Executive will promptly disclose such
Confidential Information to the Company and perform all actions reasonably
requested by the Company to establish and confirm such exclusive ownership.
Affiliates of the Company shall be third party beneficiaries of Executive’s
obligations under this ‎0.  As a result of Executive’s employment by the
Company, Executive may also from time to time have access to, or knowledge of,
Confidential Information or Work Product of third parties, such as customers,
suppliers, partners, joint venturers, and the like, of the Company and its
affiliates. Subject to the provisions of Section 5.5, Executive also agrees to
preserve and protect the confidentiality of such third party Confidential
Information and Work Product.  

5.4Ownership by the Company.  If, during Executive’s employment by the Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E‑mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Company’s business, products, or
services, whether such work is created solely by Executive or jointly with
others (whether during business hours or otherwise and whether on the Company’s
premises or otherwise), including any Work Product, the Company shall be deemed
the author of such work if the work is prepared by Executive in the scope of
Executive’s employment; or, if the work relating to the Company’s business,
products, or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work.  If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does

10

--------------------------------------------------------------------------------

 



assign, to the Company all of Executive’s worldwide right, title, and interest
in and to such work and all rights of copyright therein.

5.5Assistance by Executive.  During the period of Executive’s employment by the
Company, Executive shall, at the expense of the Company or its affiliates,
assist the Company and its nominee, at any time, in the protection of the
Company’s or its affiliates’ worldwide right, title and interest in and to
Confidential Information and Work Product and the execution of all formal
assignment documents requested by the Company or its nominee(s) and the
execution of all lawful oaths and applications for patents and registration of
copyright in the United States and foreign countries.  After Executive’s
employment with the Company terminates, at the request from time to time and
expense of the Company or its affiliates, Executive shall assist the Company or
its nominee(s) in the protection of the Company’s or its affiliates’ worldwide
right, title and interest in and to Confidential Information and Work Product
and the execution of all formal assignment documents requested by the Company or
its nominee and the execution of all lawful oaths and applications for patents
and registration of copyright in the United States and foreign countries;
provided, however, that such assistance from Executive after Executive’s
employment with the Company terminates shall not require Executive to expend
unreasonable periods of time or unreasonably interfere with any obligations
Executive may have to provide services to other persons or entities.  

5.6Remedies.  Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this ‎0 by Executive, and the Company or its
affiliates shall be entitled to enforce the provisions of this ‎0 by terminating
payments then owing to Executive under this Agreement or otherwise and to
specific performance and injunctive relief as remedies for such breach or any
threatened breach.  Such remedies shall not be deemed the exclusive remedies for
a breach of this ‎0 but shall be in addition to all remedies available at law or
in equity, including the recovery of damages from Executive and Executive’s
agents. However, if it is determined that Executive has not committed a breach
of this ‎0, then the Company shall resume the payments and benefits due under
this Agreement and pay to Executive and Executive’s spouse, if applicable, all
payments and benefits that had been suspended pending such determination.

ARTICLE VI

STATEMENTS CONCERNING THE COMPANY and EXECUTIVE 

6.1Statements Concerning the Company.  Executive shall refrain, both during and
after the termination of the employment relationship, from publishing any oral
or written statements about the Company, any of its affiliates or any of the
Company’s or such affiliates’ directors, officers, employees, consultants,
agents or representatives that (a) are slanderous, libelous or defamatory,
(b) disclose private information or Confidential Information of the Company, any
of its affiliates or any of the Company’s or any such affiliates’ business
affairs, directors, officers, employees, consultants, agents or representatives,
or (c) place the Company, any of its affiliates, or any of the Company’s or any
such affiliates’ directors, officers, employees, consultants, agents or
representatives in a false light before the public. A violation or threatened
violation of this prohibition may be enjoined by the courts. The rights afforded
the Company and its affiliates under this provision are in addition to any and
all rights and remedies otherwise afforded by law.



11

--------------------------------------------------------------------------------

 



6.2Statements Concerning Executive.The Company shall refrain, both during and
after the termination of the employment relationship, from publishing any oral
or written statements about Executive that (a) are slanderous, libelous or
defamatory, (b) disclose private or confidential information about Executive or
Executive’s business affairs, or (c) place Executive in a false light before the
public. A violation or threatened violation of this prohibition may be enjoined
by the courts.  The rights afforded Executive under this provision are in
addition to any and all rights and remedies otherwise afforded by law. 

ARTICLE VII

EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION 

7.1Effect of Termination of Employment on Compensation. 

(a)If Executive’s employment hereunder shall terminate at the expiration of the
term provided in Section 3.1 because Executive provided written notice of
non-renewal to the Company, for any reason described in Section ‎0,  ‎0, or ‎0
or pursuant to Executive’s resignation for other than Good Reason, then all
compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that Executive’s
equity incentive awards shall be governed by the terms thereof (subject to
clause (v) below) and Executive shall be entitled to (i) payment of all accrued
and unpaid Base Salary to the Date of Termination (or, to the extent
specifically provided in Section 3.3, to the Specified Date of Termination),
 (ii) reimbursement for all incurred but unreimbursed expenses for which
Executive is entitled to reimbursement in accordance with Section ‎0,
 (iii) payment of all accrued and unused paid vacation for the calendar year in
which the Date of Termination occurs, (iv) benefits to which Executive is
entitled under the terms of any applicable benefit plan or program,  (v) if such
termination is a result of Executive’s resignation for other than Good Reason
and if the Company required a Date of Termination prior to the Specified Date of
Termination pursuant to Section 3.3, then the Company shall cause all stock
options and other equity-based incentive awards, if any, awarded to Executive by
the Company that become vested based solely on continued employment to have the
same vesting status as of the Date of Termination as Executive would have
achieved under the terms of such awards had Executive remained continuously
employed by the Company until the Specified Date of Termination, and (vi) if, on
the Date of Termination, the Company does not have a right to terminate
Executive’s employment under Section 3.2(c), any unpaid Annual Bonus for the
calendar year ending on or prior to the Date of Termination (or, to the extent
specifically provided in Section 3.3, ending on or prior to the Specified Date
of Termination), which amount shall be payable in a lump-sum on the date such
annual bonuses are paid to executives who have continued employment with the
Company (provided, however, that if Executive is a specified employee (as such
term is defined in section 409A of the Code and as determined by the Company in
accordance with any method permitted under section 409A of the Code (a
“Specified Employee”)) and the payment of the amount described in this clause
(vi) would be subject to additional taxes and interest under section 409A of the
Code because the timing of such payment is not delayed as provided in section
409A(a)(2)(B)(i) of the Code and the regulations thereunder, then such amount
(together with interest on a non-compounded basis, from the date such payment
would have been made had this payment delay not applied to the actual date of
payment, at the prime rate of interest announced by

12

--------------------------------------------------------------------------------

 



Wells Fargo Bank, National Association (or any successor thereto) at its
principal office in Charlotte, North Carolina on the date of Executive’s
termination of employment (or the first business day following such date if such
termination does not occur on a business day) (the “Applicable Rate”)) shall be
paid within five business days after the Section 409A Payment Date). 

(b)If Executive’s employment hereunder shall terminate at expiration of the term
provided in Section 3.1 because the Company provided written notice of
non-renewal to Executive,  pursuant to Executive’s resignation for Good Reason
or by action of the Company pursuant to Section ‎0 for any reason other than
those encompassed by Section ‎0,  ‎0, or ‎0, then all compensation and all
benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that Executive’s equity incentive awards shall
be governed by the terms thereof and (i)  Executive shall be entitled to receive
the compensation and benefits described in clauses Error! Reference source not
found. through (iv) of Section ‎0, (ii) if, on the Date of Termination, the
Company does not have a right to terminate Executive’s employment under Section
3.2(c), Executive shall be entitled to receive the compensation described in
clause (vi) of Section 7.1(a), and (iii)   if, on the Date of Termination, the
Company does not have a right to terminate Executive’s employment under
Section ‎0,  ‎0, or ‎0 and subject to Executive’s delivery, within 50 days after
the Date of Termination, and non-revocation of an executed release substantially
in the form of the release contained at Appendix B (the “Release”), Executive
shall receive the following additional compensation and benefits from the
Company:

(A)the Company shall pay to Executive a bonus for the calendar year in which the
Date of Termination occurs in an amount equal to the Annual Bonus for such year
as determined in good faith by the Board in accordance with the criteria
established pursuant to Section ‎0 and based on the Company’s performance for
such year, which amount shall be prorated through and including the Date of
Termination (based on the ratio of the number of days Executive was employed by
the Company during such year (or, to the extent specifically provided in Section
3.3, the number of days Executive would have been employed by the Company during
such year as of the Specified Date of Termination) to the number of days in such
year), payable in a lump-sum on or before the date such annual bonuses are paid
to executives who have continued employment with the Company (but in no event
earlier than 60 days after the Date of Termination nor later than the June 30
next following such calendar year); provided, however, that if Executive is a
Specified Employee and the payment of the amount described in this clause (A)
would be subject to additional taxes and interest under section 409A of the Code
because the timing of such payment is not delayed as provided in section
409A(a)(2)(B)(i) of the Code and the regulations thereunder, then such amount
(together with interest on a non-compounded basis, from the date such payment
would have been made had this payment delay not applied to the actual date of
payment, at the Applicable Rate) shall be paid within five business days after
the Section 409A Payment Date;

(B)the Company shall pay to Executive an amount equal to the Severance Multiple
times the sum of (i) Executive’s Base Salary as of the Date of

13

--------------------------------------------------------------------------------

 



Termination and (ii) 60% of Executive’s Base Salary as of the Date of
Termination, which amount shall be paid in a lump sum payment on the date that
is 60 days after the Date of Termination occurs; and

(C)during the portion, if any, of the 18-month period following the Date of
Termination that Executive elects to continue coverage for Executive and
Executive’s spouse and eligible dependents, if any, under the Company’s group
health plans under the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (COBRA), and/or sections 601 through 608 of the Employee Retirement
Income Security Act of 1974, as amended, the Company shall promptly reimburse
Executive on a monthly basis for the difference between the amount Executive
pays to effect and continue such coverage and the employee contribution amount
that active senior executive employees of the Company pay for the same or
similar coverage under such group health plans.  Notwithstanding the preceding
provisions of this clause (C), if the provision of the benefit described in such
clause cannot be provided in the manner described in such clause without
penalty, tax or other adverse impact on the Company, then the Company and
Executive shall negotiate in good faith to determine an alternative manner in
which the Company may provide a substantially equivalent benefit to Executive
without such adverse impact on the Company.

ARTICLE VIII

NON-COMPETITION AGREEMENT 

8.1Definitions.  As used in this ‎0, the following terms shall have the
following meanings:

“Business” means (a) during the period of Executive’s employment by the Company,
the design, manufacture and supply of products and services provided by the
Company and its subsidiaries during such period and other products and services
that are functionally equivalent to the foregoing, and (b) during the portion of
the Prohibited Period that begins on the termination of Executive’s employment
with the Company, the design, manufacture and supply of products and services
provided by the Company and its subsidiaries at the time of such termination of
employment (or, if earlier, at the time immediately preceding the date upon
which a Change in Control occurs) and other products and services that are
functionally equivalent to the foregoing. 

“Competing Business” means any business, individual, partnership, firm,
corporation or other entity (other than an affiliate of the Company, L.E.
 Simmons & Associates, Incorporated (“LESA”) and its affiliates, or another
entity in which SCF-V, L.P., a Delaware limited partnership, SCF-VI, L.P., a
Delaware limited partnership, SCF-VII, L.P., a Delaware limited partnership, or
any future limited partnership established by an affiliate of LESA has an
ownership interest) which wholly or in any significant part engages in any
business competing with the Business in the Restricted Area. In no event will
the Company or any of its subsidiaries be deemed a Competing Business.



14

--------------------------------------------------------------------------------

 



“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.

“Prohibited Period” means the period during which Executive is employed by the
Company hereunder and a period of two years following the end of Executive’s
employment with the Company.

“Restricted Area” means any geographical area within 100 miles in which the
Company and its subsidiaries engage in the Business during the period during
which Executive is employed hereunder, which such area includes, without
limitation, the geographic areas set forth on Appendix C hereto.

8.2Non-Competition; Non-Solicitation.  Executive and the Company agree to the
non-competition and non-solicitation provisions of this ‎0 in consideration for
the Confidential Information provided by the Company to Executive pursuant to
Article V of this Agreement, to protect the trade secrets and confidential
information of the Company or its affiliates disclosed or entrusted to Executive
by the Company or its affiliates or created or developed by Executive for the
Company or its affiliates, to protect the business goodwill of the Company or
its affiliates developed through the efforts of Executive and/or the business
opportunities disclosed or entrusted to Executive by the Company or its
affiliates and as an additional incentive for the Company to enter into this
Agreement.    

(a)Subject to the exceptions set forth in Section ‎0 below, Executive expressly
covenants and agrees that during the Prohibited Period (i) Executive will
refrain from carrying on or engaging in, directly or indirectly, any Competing
Business in the Restricted Area (excluding hiring, engaging or paying a
Competing Business as a contractor or subcontractor for services) and
(ii) Executive will not, and Executive will cause Executive’s affiliates not to,
directly or indirectly, own, manage, operate, join, become an employee of,
partner in, owner or member of (or an independent contractor to), control or
participate in, be connected with or loan money to, sell or lease equipment or
property to, or otherwise be affiliated with any business, individual,
partnership, firm, corporation or other entity which engages in a Competing
Business in the Restricted Area, as Executive expressly agrees that each of the
foregoing activities would represent carrying on or engaging in a Competitive
Business, as prohibited by this Section 8.2(a).

(b)Notwithstanding the restrictions contained in Section ‎0: (i) Executive or
any of Executive’s affiliates may own an aggregate of not more than 2% of the
outstanding stock of any class of any corporation engaged in a Competing
Business, if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market

15

--------------------------------------------------------------------------------

 



by a member of a national securities exchange, without violating the provisions
of Section ‎0, provided that neither Executive nor any of Executive’s affiliates
has the power, directly or indirectly, to control or direct the management or
affairs of any such corporation and is not involved in the management of such
corporation (except to the extent permitted in clause (ii) of this sentence);
and (ii) Executive may serve in a senior executive or director capacity for a
corporation which (directly or through its subsidiaries) is engaged in a
Competing Business, without violating the provisions Section ‎0, provided that
the revenues attributable to such Competing Business for the four fiscal
quarters of such corporation ending on or before the date of the commencement of
Executive’s service in such capacity comprise less than 10% of the consolidated
total revenue of such corporation for such four fiscal quarters.

(c)Executive further expressly covenants and agrees that during the Prohibited
Period, Executive will not, and Executive will cause Executive’s affiliates not
to (i) engage or employ, solicit or contact with a view to the engagement or
employment of, or recommend or refer to any person or entity (other than the
Company or one of its affiliates) for engagement or employment any person who is
an officer or employee of the Company or any of its affiliates or (ii) canvass,
solicit, approach or entice away or cause to be canvassed, solicited, approached
or enticed away from the Company or any of its affiliates any person  or entity
who or which is a customer of any of such entities during the period during
which Executive is employed by the Company. 

(d)The restrictions contained in Section ‎0 shall not apply to any product or
service that the Company provided during Executive’s employment but that the
Company no longer provides at the Date of Termination.  Further, notwithstanding
the other provisions of this Section 8.2, within the State of Oklahoma, the
restrictions of Sections 8.2(a) and 8.2(c)(ii) shall be limited to preventing
Executive from directly soliciting the sale of goods, services or a combination
of goods and services from any established customer of the Company, as may exist
from time-to-time.  

(e)Before accepting employment with any other person or entity while employed by
the Company or during the Prohibited Period, the Executive will inform such
person or entity of the restrictions contained in this Article VIII.

8.3Relief.  Executive and the Company agree and acknowledge that the limitations
as to time, geographical area and scope of activity to be restrained as set
forth in Section ‎0 are reasonable and do not impose any greater restraint than
is necessary to protect the legitimate business interests of the
Company.  Executive and the Company also acknowledge that money damages would
not be sufficient remedy for any breach of this ‎0 by Executive, and the Company
or its affiliates shall be entitled to enforce the provisions of this ‎0 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach.  Such remedies shall not be deemed the exclusive remedies
for a breach of this ‎0 but shall be in addition to all remedies available at
law or in equity, including the recovery of damages from Executive and
Executive’s agents. However, if it is determined that Executive has not
committed a breach of this ‎0, then the Company shall resume the payments and
benefits due under this Agreement and promptly pay to Executive all payments
(together with interest on a non-compounded basis, from the date each such
payment

16

--------------------------------------------------------------------------------

 



would have been made had such payment not been suspended to the actual date of
payment, at the Applicable Rate) and benefits that had been suspended pending
such determination.

8.4Reasonableness; Enforcement.  Executive hereby represents to the Company that
Executive has read and understands, and agrees to be bound by, the terms of this
‎0.  Executive acknowledges that the geographic scope and duration of the
covenants contained in this ‎0 are the result of arm’s-length bargaining and are
fair and reasonable in light of (a) the nature and wide geographic scope of the
operations of the Business, (b) Executive’s level of control over and contact
with the Business in all jurisdictions in which it is conducted, (c) the fact
that the Business is conducted throughout the Restricted Area and (d)the amount
of Confidential Information that Executive is receiving in connection with the
performance of Executive’s duties hereunder.  It is the desire and intent of the
parties that the provisions of this ‎0 be enforced to the fullest extent
permitted under applicable Legal Requirements, whether now or hereafter in
effect and therefore, to the extent permitted by applicable Legal Requirements,
Executive and the Company hereby waive any provision of applicable Legal
Requirements that would render any provision of this ‎0 invalid or
unenforceable.

8.5Reformation.   The Company and Executive agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this ‎0 would cause irreparable injury to the
Company.  Executive understands that the foregoing restrictions may limit
Executive’s ability to engage in certain businesses anywhere in the Restricted
Area during the Prohibited Period, but acknowledges that Executive will receive
sufficient consideration from the Company to justify such restriction.  Further,
Executive acknowledges that Executive’s skills are such that Executive can be
gainfully employed in non-competitive employment, and that the agreement not to
compete will not prevent Executive from earning a living.  Nevertheless, if any
of the aforesaid restrictions are found by a court of competent jurisdiction to
be unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced.  By agreeing to this
contractual modification prospectively at this time, the Company and Executive
intend to make this provision enforceable under the law or laws of all
applicable States, Provinces and other jurisdictions so that the entire
agreement not to compete and this Agreement as prospectively modified shall
remain in full force and effect and shall not be rendered void or illegal.  Such
modification shall not affect the payments made to Executive under this
Agreement.

ARTICLE IX

DISPUTE RESOLUTION

9.1Arbitration.  All claims or disputes between Executive and the Company or its
parents, subsidiaries and affiliates (including, without limitation, claims
relating to the validity, scope, and enforceability of this ‎0 and claims
arising under any federal, state or local law regarding the terms and conditions
of employment or prohibiting discrimination in employment or governing the
employment relationship in any way) shall be submitted for final and binding
arbitration in Houston, Texas in accordance with the then-applicable rules for
resolution of employment disputes of the American Arbitration Association
(“AAA”).  The arbitration shall be conducted by a single arbitrator chosen
pursuant to the then-applicable rules for resolution of employment disputes of

17

--------------------------------------------------------------------------------

 



the AAA, and the Company shall bear the costs of such arbitration.  For the
avoidance of doubt, the Company’s assumption of costs referenced in the previous
sentence applies to the costs of the AAA only, and does not include attorney or
expert fees or other fees or costs incurred by Executive.  The arbitrator shall
apply the substantive law of the State of Texas (excluding Texas choice-of-law
principles that might call for the application of some other state’s law), or
federal law, or both as applicable to the claims asserted.  The results of the
arbitration and the decision of the arbitrator will be final and binding on the
parties and each party agrees and acknowledges that these results shall be
enforceable in a court of law.    No demand for arbitration may be made after
the date when the institution of legal or equitable proceedings based on such
claim or dispute would be barred by the applicable statute(s) of
limitations.  In the event either party must resort to the judicial process to
enforce the provisions of this Agreement, the award of an arbitrator or
equitable relief granted by an arbitrator, the party successfully seeking
enforcement shall be entitled to recover from the other party all costs of such
litigation including, but not limited to, reasonable attorneys fees and court
costs.    To the fullest extent permitted by law, all proceedings conducted
pursuant to this agreement to arbitrate, including any order, decision or award
of the arbitrator, shall be kept confidential by all parties. Notwithstanding
the foregoing, Executive and the Company further acknowledge and agree that a
court of competent jurisdiction residing in Houston, Texas shall have the power
to maintain the status quo pending the arbitration of any dispute under this ‎0,
and this ‎0 shall not require the arbitration of any application for emergency,
temporary or preliminary injunctive relief (including temporary restraining
orders) by either party pending arbitration, including, without limitation, any
application for emergency, temporary or preliminary injunctive relief for any
claim arising out of Article V or Article VIII of this Agreement; provided,
however, that the remainder of any such dispute beyond the application for such
emergency, temporary or preliminary injunctive relief shall be subject to
arbitration under this ‎0.    THE PARTIES ACKNOWLEDGE THAT, BY SIGNING THIS
AGREEMENT, THEY ARE KNOWINGLY AND VOLUNTARILY WAIVING ANY RIGHTS THAT THEY MAY
HAVE TO A JURY TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A  COURT TRIAL OF
ANY CLAIM THAT IS SUBJECT TO THIS ARTICLE IX.

ARTICLE X

CERTAIN EXCISE TAXES

10.1Certain Excise Taxes.   Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Executive from the Company and its affiliates will be one
dollar ($1.00) less than three times Executive’s “base amount” (as defined in
section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Executive shall be subject to the excise tax imposed by
section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Executive (taking into account any applicable excise tax
under section 4999 of the Code and any other applicable taxes).  The reduction
of payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such

18

--------------------------------------------------------------------------------

 



payment or benefit would be paid or provided (beginning with such payment or
benefit that would be made last in time and continuing, to the extent necessary,
through to such payment or benefit that would be made first in time) and, then,
reducing any benefit to be provided in-kind hereunder in a similar order.  The
determination as to whether any such reduction in the amount of the payments and
benefits provided hereunder is necessary shall be made by the Company in good
faith.  If a reduced payment or benefit is made or provided and through error or
otherwise that payment or benefit, when aggregated with other payments and
benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Executive’s base amount, then Executive shall immediately repay such excess to
the Company upon notification that an overpayment has been made.  Nothing in
this Section 10.1 shall require the Company to be responsible for, or have any
liability or obligation with respect to, Executive’s excise tax liabilities
under section 4999 of the Code.    Notwithstanding the foregoing, if shareholder
approval (obtained in a manner that satisfies the requirements of section
280G(b)(5) of the Code) of a payment or benefit to be provided to Executive by
the Company or any other person (whether under this Agreement or otherwise)
would prevent Executive from receiving a “parachute payment” (as defined in
section 280G(b)(2) of the Code), then, upon the request of Executive and his
agreement (to the extent necessary) to subject his entitlement to the receipt of
such payment or benefit to shareholder approval, the Company shall seek such
approval in a manner that satisfies the requirements of section 280G of the Code
and the regulations thereunder.

ARTICLE XI

MISCELLANEOUS

11.1Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows: 

 

 

If to Executive, addressed to:

Mr. David J. Nightingale

 

12806 Rock Falls Way

 

Houston, TX  77041

 

 

 

 

If to the Company, addressed to:

Rockwater Energy Solutions, Inc.

 

2801 Post Oak Blvd., Suite 400

 

Houston, Texas 77056

 

Attention:  Chief Executive Officer

 

Fax:  713-235-9450

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.



19

--------------------------------------------------------------------------------

 



11.2Applicable Law; Submission to Jurisdiction.  

(a)This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

(b)With respect to any claim or dispute related to or arising under this
Agreement for which an application for emergency or temporary injunctive relief
may be made (as provided in Article IX), the parties hereto hereby consent to
the exclusive jurisdiction, forum and venue of the state and federal courts
located in Harris County, Texas.

11.3No Waiver.  No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

11.4Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

11.5Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

11.6Withholding of Taxes and Other Employee Deductions.  The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes and withholdings as may be required
pursuant to any law or governmental regulation or ruling and all other customary
deductions made with respect to the Company’s employees generally.

11.7Headings.  The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

11.8Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

11.9Affiliate and Subsidiary.  As used in this Agreement, (a) the term
“affiliate” as used with respect to a particular person or entity shall mean any
other person or entity which owns or controls, is owned or controlled by, or is
under common ownership or control with, such particular person or entity and (b)
the term “subsidiary” as used with respect to a particular entity shall mean a
direct or indirect subsidiary of such entity.  

11.10Successors.  This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company.  Except as provided in the
preceding sentence, this Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise,

20

--------------------------------------------------------------------------------

 



without the prior written consent of the other party.  In addition, any payment
owed to Executive hereunder after the date of Executive’s death shall be paid to
Executive’s estate.

11.11Effect of Termination of Employment Relationship.  The provisions of
Articles ‎0,  ‎0,  ‎0,  ‎0, ‎0, X and XI shall survive any termination of the
employment relationship between Executive and the Company.

11.12Entire Agreement.   Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive and except
for the agreements described on Appendix D attached hereto, this Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to employment of
Executive by the Company. Without limiting the scope of the preceding sentence,
all understandings and agreements preceding the date of execution of this
Agreement and relating to the subject matter hereof including, without
limitation, any prior employment agreement between Executive and the Company or
an affiliate, are hereby null and void and of no further force and effect.

11.13Modification; Waiver.  Any modification to or waiver of this Agreement will
be effective only if it is in writing and signed by the parties to this
Agreement.

11.14Actions by the Board.  Any and all determinations or other actions required
of the Board hereunder that relate specifically to Executive’s employment by the
Company or the terms and conditions of such employment shall be made by the
members of the Board other than Executive if Executive is a member of the Board,
and Executive shall not have any right to vote or decide upon any such matter. 

11.15Executive’s Representations and Warranties.  Executive represents and
warrants to the Company that (a) Executive does not have any agreements with
Executive’s prior employer that will prohibit Executive from working for the
Company or fulfilling Executive’s duties and obligations to the Company pursuant
to this Agreement, and (b) Executive has complied with all duties imposed on
Executive with respect to Executive’s former employer, e.g., Executive does not
possess any tangible property belonging to Executive’s former employer.

11.16Delayed Payment Restriction.  Notwithstanding any provision in this
Agreement to the contrary, if any payment or benefit provided for herein would
be subject to additional taxes and interest under section 409A of the Code if
Executive’s receipt of such payment or benefit is not delayed until the Section
409A Payment Date, then such payment or benefit shall not be provided to
Executive (or Executive’s estate, if applicable) until the Section 409A Payment
Date.

[Signatures begin on next page.]



21

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of April
 ___, 2012.

 

 

 

 

 

 

ROCKWATER ENERGY SOLUTIONS, INC.

 

 

 

 

 

By:

 

 

 

 

Lawrence O’Donnell, III

 

 

 

Chairman, President & CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DAVID J. NIGHTINGALE

 

 

 

 

 

 

 

 

 

 

 



22

--------------------------------------------------------------------------------

 



APPENDIX A

PERMITTED ACTIVITIES

As of the Effective Date, Executive is serving on the board of directors or
similar governing body of the following entities:

NONE 

 



A-1

--------------------------------------------------------------------------------

 

 

APPENDIX B

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of April
__, 2012, by and between David J. Nightingale (“Executive”) and Rockwater Energy
Solutions, Inc. (the “Company”).

1.General Release.

(a)For good and valuable consideration, including the Company’s provision of
certain payments and benefits to Executive in accordance with
Section 7.1(b)(iii) of the Employment Agreement, Executive hereby releases,
discharges and forever acquits the Company, its affiliates and subsidiaries, the
past, present and future stockholders, members, partners, directors, managers,
employees, agents, attorneys, heirs, legal representatives, successors and
assigns of the foregoing, as well as all employee benefit plans maintained by
the Company or any of its affiliates or subsidiaries and all fiduciaries and
administrators of any such plan, in their personal and representative capacities
(collectively, the “Company Parties”), from liability for, and hereby waives,
any and all claims, rights, damages, or causes of action of any kind related to
Executive’s employment with any Company Party, the termination of such
employment, and any other acts or omissions related to any matter on or prior to
the date of this Agreement (collectively, the “Released Claims”).

(b)The Released Claims include without limitation those arising under or related
to:  (i) the Age Discrimination in Employment Act of 1967; (ii) Title VII of the
Civil Rights Act of 1964; (iii) the Civil Rights Act of 1991; (iv) sections 1981
through 1988 of Title 42 of the United States Code; (v) the Employee Retirement
Income Security Act of 1974, including, but not limited to, sections
502(a)(1)(A), 502(a)(1)(B), 502(a)(2), and 502(a)(3) to the extent the release
of such claims is not prohibited by applicable law; (vi) the Immigration Reform
Control Act; (vii) the Americans with Disabilities Act of 1990; (viii) the
National Labor Relations Act; (ix) the Occupational Safety and Health Act;
(x) the Family and Medical Leave Act of 1993; (xi) any state or federal
anti-discrimination law; (xii) any state or federal wage and hour law;
(xiii) any other local, state or federal law, regulation or ordinance; (xiv) any
public policy, contract, tort, or common law; (xv) costs, fees, or other
expenses including attorneys’ fees incurred in these matters; (xvi) any
employment contract, incentive compensation plan or stock option plan with any
Company Party or to any ownership interest in any Company Party except as
expressly provided in the Employment Agreement, any stock option agreement, any
stockholders agreement or other equity compensation agreement between Executive
and the Company; and (xvii) compensation or benefits of any kind from any
Company Party (other than benefits vested as of the date of this Agreement) not
expressly set forth in the Employment Agreement or any such stock option or
other equity compensation agreement.

(c)In no event shall the Released Claims include (i) any claim which arises
after the date of this Agreement, (ii) any claims for the payments and benefits
payable to Executive under Section 7.1(b) of the Employment Agreement, (iii) any
claims to the equity interests in the Company Parties that Executive holds as of
the date of this Agreement which remain subject to

B-1

--------------------------------------------------------------------------------

 

 

the terms and conditions, as applicable, of the Company’s stockholders agreement
(as may be amended from time to time) and any specific equity award agreement
between Executive and a Company Party,  and (iv) any claim for or right to
indemnification under the policies or governing instruments of the Company
Parties and for coverage under any directors and officers liability insurance
policies maintained by the Company Parties.

(d)Notwithstanding this release of liability, nothing in this Agreement prevents
Executive from filing any non-legally waivable claim (including a challenge to
the validity of this Agreement) with the Equal Employment Opportunity Commission
(“EEOC”) or comparable state or local agency or participating in any
investigation or proceeding conducted by the EEOC or comparable state or local
agency; however, Executive understands and agrees that Executive is waiving any
and all rights to recover any monetary or personal relief or recovery as a
result of such EEOC, or comparable state or local agency proceeding or
subsequent legal actions.

(e)This Agreement is not intended to indicate that any such claims exist or
that, if they do exist, they are meritorious.  Rather, Executive is simply
agreeing that, in exchange for the consideration recited in the first sentence
of Section 1(a) of this Agreement, any and all potential claims of this nature
that Executive may have against the Company Parties, regardless of whether they
actually exist, are expressly settled, compromised and waived.

(f)By signing this Agreement, Executive is bound by it.  Anyone who succeeds to
Executive’s rights and responsibilities, such as heirs or the executor of
Executive’s estate, is also bound by this Agreement.  This release also applies
to any claims brought by any person or agency or class action under which
Executive may have a right or benefit.  THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

2.Covenant Not to Sue; Executive’s Representation.  Executive agrees not to
bring or join any lawsuit against any of the Company Parties in any court
relating to any of the Released Claims.  Executive represents that Executive has
not brought or joined any claim, lawsuit or arbitration against any of the
Company Parties in any court or before any administrative agency or arbitral
authority and has made no assignment of any rights Executive has asserted or may
have against any of the Company Parties to any person or entity, in each case,
with respect to any Released Claims.   

3.Acknowledgments.  By executing and delivering this Agreement, Executive
acknowledges that:

(a)Executive has carefully read this Agreement;

(b)Executive has had at least [twenty-one (21)] [forty-five (45)] days to
consider this Agreement before the execution and delivery hereof to the Company
[Add if 45 days applies: , and Executive acknowledges that attached to this
Agreement is a list provided to Executive by the Company of (i) the job titles
and ages of all employees selected for participation in the employment
termination or exit incentive program pursuant to which Executive is being
offered this Agreement, (ii) the job titles and ages of all employees in the
same job classification

B-2

--------------------------------------------------------------------------------

 

 

or organizational unit who were not selected for participation in the program,
and (iii) information about the unit affected by the program, including any
eligibility factors for such program and any time limits applicable to such
program];

(c)Executive has been and hereby is advised in writing that Executive may, at
Executive’s option, discuss this Agreement with an attorney of Executive’s
choice and that Executive has had adequate opportunity to do so; and

(d)Executive fully understands the final and binding effect of this Agreement;
the only promises made to Executive to sign this Agreement are those stated in
the Employment Agreement and herein; and Executive is signing this Agreement
voluntarily and of Executive’s own free will, and that Executive understands and
agrees to each of the terms of this Agreement.

4.Revocation Right.  Executive may revoke this Agreement within the seven day
period beginning on the date Executive signs this Agreement (such seven day
period being referred to herein as the “Release Revocation Period”).  To be
effective, such revocation must be in writing signed by Executive and must be
delivered to the Chief Executive Officer of the Company before 11:59 p.m.,
Houston,  Texas time, on the last day of the Release Revocation Period.  This
Agreement is not effective, and no consideration shall be paid to Executive,
until the expiration of the Release Revocation Period without Executive’s
revocation.  If an effective revocation is delivered in the foregoing manner and
timeframe, this Agreement shall be of no force or effect and shall be null and
void ab initio.

 

 

 

 

 

 

 

Executed on this

 

day of

 

,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

David J. Nightingale

STATE OF

 

§

 

 

 

 

 

 

§

 

 

 

 

COUNTY OF

 

§

 

 

 

 

 

 BEFORE ME, the undersigned authority personally appeared David J. Nightingale,
by me known or who produced valid identification as described below, who
executed the foregoing instrument and acknowledged before me that he subscribed
to such instrument on this _____ day of ______________, ________.

 

 

 

 

 

 

NOTARY PUBLIC in and for the

 

 

 

State of

 

 

 

 

 

My Commission Expires:

 

 

 

 

Identification produced:

 

 



B-3

--------------------------------------------------------------------------------

 

 

APPENDIX C

RESTRICTED AREA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bend 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Zavala

 

COUNTRY/STATE

COUNTY/PARISH/PROVINCE 

CANADA 

Alberta 

British Columbia 

Saskatchewan 

ALASKA 

North Slope 

ARKANSAS 

Cleburne 

Columbia 

Conway 

Craighead

Crawford

Faulkner

Franklin 

Fulton 

Independence 

Johnson

Lafayette 

Logan 

Miller

Nevada 

Ouachita

Pope

Pulaski

Sebastian

Union 

Van Buren

White

COLORADO 

Adams 

Garfield 

Mesa 

Morgan

Rio Blanco

Weld

FLORIDA 

Duval

ILLINOIS 

McLean 

KANSAS 

Barber

Butler 

Chase

Chautauqua

Clark 

Coffey

Comanche

Cowley

Dickinson 

Elk

Ellis

Finney

Grant

Greenwood 

Harper

Harvey 

Haskell

Kingman

Kiowa

Labette

Marion 

McPherson

Meade

Montgomery 

Morris

Morton

Neosho

Pratt

Reno

Rice

Saline

Sedgwick

Seward

Stafford 

Stevens

Sumner

C-1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bend 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Zavala

 

COUNTRY/STATE

COUNTY/PARISH/PROVINCE  



LOUISIANA 

Acadia

Bienville

Bossier

Caddo

Calcasieu

Cameron

Claiborne

DeSoto

Iberia

Jefferson Davis

Lafayette 

Lafourche

Natchitoches

Plaquemines

Red River

Sabine

St. Landry

St. Martin 

St. Mary

Terrebonne

Vermillion

Webster

MASSACHUSETTS 

Middlesex

Worcester 

MICHIGAN 

Kalkaska

Otsego

MISSISSIPPI 

Marion 

MISSOURI 

Perry

MONTANA 

Sheridan 

Roosevelt 

Richland 

NEBRASKA 

Douglas 

NEVADA 

Washoe

NEW HAMPSHIRE 

Hillsborough

Rockingham

NEW MEXICO 

Bernalillo

Catron

Chaves

Cibola

Colfax

Curry

De Baca

Dona Ana

Eddy

Grant

Guadalupe

Harding

Hidalgo

Lea

Lincoln

Luna

McKinley

Mora

Otero

Quay

Rio Arriba

Roosevelt 

San Juan

San Miguel

Sandoval

Santa Fe

Sierra

Socorro

Taos

Torrance

Union

Valencia

NEW YORK 

Cattaraugus

Chautauqua

Chemung

Chenango

Cortland 

Delaware 

Erie 

Ostego

Steuben

Tioga

C-2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bend 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Zavala

 

COUNTRY/STATE

COUNTY/PARISH/PROVINCE  



NORTH DAKOTA 

 

Adams 

Billings 

Bottineau

Bowman

Burke

Burleigh

Divide

Dunn

Golden Valley

Grant

Hettinger

McHenry

McKenzie

McLean 

Mercer

Morton

Mountrail

Oliver

Pierce

Renville

Rolette

Sheridan 

Sioux

Slope

Stark

Ward

Williams

OHIO 

Allen

Coshocton

Cuyahoga

Guernsey 

Harrison 

Knox

Licking

Morgan

Portage 

Trumbull 

Washington 

Wayne 

OKLAHOMA 

Alfalfa

Atoka

Beaver

Beckham

Blaine 

Bryan 

Caddo

Canadian

Carter

Cimarron 

Cleveland 

Coal

Comanche

Cotton

Creek

Custer

Dewey

El Reno 

Ellis

Garfield 

Garvin

Grady

Grant

Greer

Harmon

Harper

Haskell

Hughes

Jackson 

Jefferson 

Kay

Kingfisher

Kiowa

Latimer

LeFlore

Lincoln 

Logan 

Love

Major

Marshall 

Mayes

McClain

McCurtain

McIntosh

Murray 

Noble

Nowata

Okfuskee

Oklahoma 

Okmulgee 

Osage

Pawnee

Payne

Pittsburg 

Pontotoc

Pottawatomie

Roger Mills

Rogers 

Seminole

Sequoyah

Stephens

Texas 

Tillman

Tulsa 

Wagoner

Washington 

Washita 

Woods

Woodward

C-3

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bend 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Zavala

 

COUNTRY/STATE

COUNTY/PARISH/PROVINCE  



PENNSYLVANIA 

Allegheny

Armstrong

Beaver

Bedford 

Berks

Bradford 

Butler 

Cambria 

Cameron

Centre

Chester 

Clarion

Clearfield 

Clinton 

Columbia 

Crawford

Elk

Fayette

Forest 

Fulton 

Greene

Indiana 

Jefferson 

Lackawanna 

Lawrence 

Lebanon 

Luzerne

Lycoming

McKean

Mercer

Montour

Pittsburg 

Potter

Somerset

Sullivan

Susquehanna

Tioga

Venango

Warren

Washington 

Wayne 

Westmoreland

Wetzel

Wyoming 

TENNESSEE 

Shelby 

TEXAS 

Anderson 

Andrews

Archer

Armstrong

Atascosa

Bailey

Baylor

Bee

Bexar

Borden

Bosque

Bowie 

Brazoria

Brazos 

Brewster

Briscoe

Brooks

Brown

Burleson

Callahan

Cameron

Carson 

Cass

Castro

Cherokee

Childress

Clay

Cochran

Coke

Coleman

Collingsworth

Comanche

Concho

Cooke

Cottle

Crane

Crockett

Crosby 

Culberson

Dallam

Dawson 

Deaf Smith

Denton 

DeWitt

Dickens

Dimmit

Donley

Duval

Eastland

Ector

Edwards

Ellis

Erath

Fayette

Fisher

Floyd

Foard

Fort Bend 

Freestone

Frio 

Gaines

Garza

Glasscock

Goliad

Gonzales

Gray

Grayson

Gregg

Hale

Hall

Hamilton

Hansford

Hardeman

Harris

Harrison 

Hartley

Haskell

Hemphill

Hidalgo 

Hill

Hockley

Hood

Houston 

Howard

Hutchinson 

Irion

Jack

Jackson 

Jeff Davis

Jefferson 

Jim Hogg

Jim Wells

Johnson

Jones

Karnes

Kenedy

Kent

Kimble

King

Kinney

Kleberg

Knox

La Salle

Lamb

Lavaca

Leon

Limestone

Lipscomb

Live Oak

Loving

Lubbock

Lynn 

Marion 

Martin

Maverick

McCulloch

McMullen

Medina 

Menard

Midland 

Mitchell

Montague

Moore 

Motley

Nacogdoches 

Nolan

Nueces 

Ochiltree

Oldham 

Orange 

Palo Pinto

Panola

Parker

Parmer

Pecos 

Potter

Randall

Reagan

Reeves

Refugio

Roberts

Robertson

Runnels

Rusk

Sabine

San Augustine

San Patricio

Schleicher

Scurry

Shackelford

Shelby 

Sherman 

Somervell

Smith

Starr

Stephens

Sterling 

Stonewall

Sutton

Swisher

Tarrant

Taylor 

Terrell

Terry

Throckmorton

Tom Green

Upton 

Uvalde

Val Verde

Victoria 

Ward

Webb

Wheeler

Wichita 

Wilbarger

Willacy

Wilson 

Winkler

Wise

Wood

Yoakum

Young

Zapata

Zavala

C-4

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bend 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Zavala

 

COUNTRY/STATE

COUNTY/PARISH/PROVINCE  



UTAH 

Uintah

VIRGINIA 

Wise

WASHINGTON 

Jefferson 

Pierce

WEST VIRGINIA 

Barbour

Boone

Braxton

Calhoun

Clay

Doddridge

Gilmer

Harrison 

Kanawha

Lewis

Lincoln 

Logan 

Marion 

Marshall 

Monongalia

Ohio 

Preston 

Putnam

Raleigh 

Ritchie

Roane

Taylor 

Tyler 

Upshur

Wetzel

Wirt

Wood

Wyoming 

WYOMING 

Campbell 

Converse

Fremont 

Natrona

Sweetwater

Washakie

 

C-5

--------------------------------------------------------------------------------